                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                              NO. 5:18-CV-133-FL


    TIMOTHY CAPPS,                                       )
                                                         )
                          Plaintiff,                     )
                                                         )
         v.                                              )                          ORDER
                                                         )
    NEWMARK SOUTHERN REGION,                             )
    LLC,                                                 )
                                                         )
                          Defendant.                     )



         This matter is before the court on defendant’s motions for attorneys’ fees (DE 250).1 The

time for response has expired, with no response filed. In this posture, the issues raised are ripe for

ruling. For the following reasons, the motion is granted in part on the terms set forth herein.

                                       STATEMENT OF THE CASE

         The court summarizes the procedural history of this case as pertinent to the instant motions.

Plaintiff initiated the instant lawsuit on March 29, 2018, against defendant, asserting a claim for

breach of contract premised upon the terms of an independent contractor agreement between the

parties (as amended in December 2015, the “Broker Agreement”). Plaintiff also asserted claims

for aiding and abetting breach of fiduciary duty, tortious interference with prospective business

relationships, tortious interference with contractual relations, defamation, conspiracy, breach of

the implied covenant of good faith and fair dealing, and unfair and deceptive trade practices.



1
          Where the clerk has entered an order (DE 262) granting in part defendant’s motion for bill of costs (DE 253),
which is identical to that part of the instant motion seeking costs, (DE 250), the court DENIES IN PART as moot that
part of the instant motion seeking costs.
       On November 26, 2018, the court dismissed all of plaintiff’s claims against defendant

except for breach of contract, for failure to state a claim upon which relief can be granted. See

Capps v. Harris, No. 5:18-CV-133-FL, 2018 WL 6172517, at *15 (E.D.N.C. Nov. 26, 2018).

Following the court’s dismissal order, defendant filed a counterclaim against plaintiff for breach

of a Cash Advance Distribution Agreement and Promissory Note with BGC Notes, LLC (the

“Promissory Note”). A period of discovery followed.

       In 2019, the court compelled arbitration in part and dismissed in remaining part claims

asserted between and among defendant, plaintiff, and his former colleagues, Gregory Katz

(“Katz”), Monty Harris (“Harris”), and Kacie Van Hine (“Van Hine”), some of which had been

subject of a separate lawsuit, No. 7:18-CV-47-FL, consolidated into the instant case. In particular,

on June 6, 2019, the court compelled arbitration of all of plaintiff’s “commission disputes” with

defendant, Katz, and Harris, comprising all claims about the sharing and division of commissions

between them. Capps v. Harris, No. 5:18-CV-133-FL, 2019 WL 2404547, at *5-6 (E.D.N.C. June

6, 2019). Then, on September 12, 2019, the court dismissed with prejudice all claims between

Katz, Harris, plaintiff, and Van Hine, based upon those litigants’ stipulation of dismissal, leaving

for bench trial only plaintiff’s claim for breach of contract against defendant and defendant’s

counterclaim on the Promissory Note.

       On May 1, 2020, the court allowed plaintiff to amend his complaint to assert a claim of

breach of implied duty of good faith and fair dealing. (May 1, 2020, Order (DE 177) at 15 & n.

6). The court set trial to commence September 29, 2020. Prior to trial, on defendant’s motion, the

court excluded testimony of Dr. David Gulley, plaintiff’s proposed expert on calculation of

damages, on May 22, 2020. Capps v. Newmark S. Region, LLC, No. 5:18-CV-133-FL, 2020 WL

2615753, at *8 (E.D.N.C. May 22, 2020). On August 27, 2020, the court denied without prejudice



                                                 2
motions in limine filed by the parties, where issues of law raised therein were not evidentiary

questions susceptible to address prior to commencement of trial.

         The court held bench trial for four days between September 29, 2020, and October 2, 2020.

The parties filed post-trial briefs and proposed findings of fact and conclusions of law on

November 16, 2020.             In his post-trial brief, plaintiff sought damages including in excess of

$12,796,999.00, plus attorneys’ and costs under the terms of the Brokerage Agreement, as well as

forgiveness of the Promissory Note.

         On December 22, 2020, the court entered findings of fact and conclusions of law, and

entered judgment in favor of defendant on plaintiff’s claims for breach of contract and breach of

implied covenant of good faith and fair dealing. The court also entered judgment in favor of

defendant on its counterclaim for breach of contract, ordering that defendant shall recover from

plaintiff $767,085.88, subject to setoff by defendant of $375,521.00 in withheld commissions due

to plaintiff.

         Defendant filed the instant motion on January 12, 2021, relying upon a declaration of David

A. Paul (“Paul”), assistant general counsel of defendant, which attaches billing records and

available invoices for attorneys’ fees paid by and on behalf of defendant in defense of this action.2

         On February 19, 2021, plaintiff filed a notice of appeal of the court’s judgment.

                                            COURT’S DISCUSSION

         Defendant seeks $272,858.29 in attorneys’ fees on the basis of section 15 of the Broker

Agreement.




2
          As noted previously, defendant also sought costs as part of the instant motion, relying upon additional
exhibits to the Paul declaration itemizing costs. Where defendant filed a separate motion for bill of costs, which was
referred to the clerk and ruled upon by the clerk, the court does not address further herein that part of the instant motion
seeking costs.

                                                             3
       “[I]n an ordinary diversity case where the state law does not run counter to a valid federal

statute or rule of court, and usually it will not, state law denying the right to attorney’s fees or

giving a right thereto, which reflects a substantial policy of the state, should be followed.” Alyeska

Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 260 n. 31 (1975). Under North Carolina

law, a choice of law clause in a contract is presumed to be valid. Perkins v. CCH Computax, Inc.,

333 N.C. 140, 141, 146 (1992). Here, where the Broker Agreement states it is to be construed

according to New York law, (Broker Agreement ¶ 14(e)), the court applies New York law in

determining applicability of the attorneys’ fees provision in the Broker Agreement.

       “Under New York law, a contract that provides for an award of reasonable attorneys’ fees

to the prevailing party in an action to enforce the contract is enforceable if the contractual language

is sufficiently clear.” NetJets Aviation, Inc. v. LHC Commc’ns, LLC, 537 F.3d 168, 175 (2d Cir.

2008). “[W]hen a contract provides that in the event of litigation the losing party will pay the

attorneys’ fees of the prevailing party, the court will order the losing party to pay whatever amounts

have been expended . . . so long as those amounts are not unreasonable.” F.H. Krear & Co. v.

Nineteen Named Trs., 810 F.2d 1250, 1263 (2d Cir. 1987).

       Here the Brokerage Agreement provides that plaintiff and defendant “hereby promise that

whichever is the non-prevailing party (as provided herein) will pay the prevailing party (as

provided herein) in a dispute under this Agreement, its costs, including reasonable attorneys’ fees.”

(DE 218-1 at 5). This contract language is sufficiently clear that the non-prevailing party in this

action shall pay the prevailing party reasonable attorneys’ fees. Given the court’s judgment in

favor of defendant on all of plaintiff’s claims, as well as in favor of defendant on its counterclaim,

defendant is the prevailing party in this action. Accordingly, it remains for the court to determine

the amount of reasonable attorneys’ fees.



                                                  4
       A district court “has broad discretion” in awarding “attorneys’ fees under a valid

contractual authorization.” U.S. Fid. & Guar. Co. v. Braspetro Oil Servs. Co., 369 F.3d 34, 74 (2d

Cir. 2004). “In determining whether a requested fee is justified by the time and labor expended,

the New York courts make their own assessments of the reasonableness of the amount of time

spent on the case.” Krear, 810 F.2d at 1265. “In general, the court uses a ‘lodestar’ method, in

which the hours reasonably spent by counsel, as determined by the Court, are multiplied by the

reasonable hourly rate.” Id. at 1263 (quotations omitted). “A variety of factors informs the court’s

determination of whether a requested amount of attorneys’ fees is reasonable or unreasonable,

including the difficulty of the questions involved; the skill required to handle the problem; the time

and labor required; the lawyer’s experience, ability and reputation; the customary fee charged by

the Bar for similar services; and the amount involved.” Id. (quotations omitted).

       “The burden is on counsel to keep and present records from which the court may determine

the nature of the work done, the need for it, and the amount of time reasonably required.” Id. at

1265. In addition, “the burden is on the fee applicant to produce satisfactory evidence—in addition

to the attorney’s own affidavits—that the requested rates are in line with those prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience and

reputation.” Blum v. Stenson, 465 U.S. 886, 896 n. 11 (1984); see, e.g., Luciano v. Olsten Corp.,

109 F.3d 111, 115 (2d Cir. 1997) (looking to whether “rates are in line with the rates that have

been recently awarded in the” district of litigation) (citing Blum 465 U.S. at 896); Cruz v. Loc.

Union No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d 1148, 1160 (2d Cir. 1994) (stating “[w]hile .

. . it may have been desirable for the district court to have been provided with affidavits from other

practicing, similarly situated attorneys, such information was not indispensable” and noting “the

district court cited a number of cases in this Circuit which supported the per hour rates it



                                                  5
$556 per hour, partner Thomas H. Segars (“Segars”) at $288 per hour, associate Cameron T. Kirby

(“Kirby”) at $275 or $220 per hour, associate Taylor H. Crabtree (“Crabtree”) at $220 per hour,

paralegals Sarah H. Kaufman (“Kaufman”) and Melany D. McFall (“McFall”) at $130 per hour.

Defendant does not, however, present any evidence, other than the billing records themselves,

providing a basis for these hourly rates. Rather, defendant argues in its brief that Sasser is “a

veteran litigator and trial attorney with forty years of experience,” and it states that his rate “is in

line with rates charged by attorneys with comparable experience in this district and for similar

legal services, particularly in complex cases like this.” (Def’s Mem. (DE 251) at 6). Finally, it

states “[t]he rates charged by Mr. Sasser’s colleague [sic] are similarly fair and reasonable.” (Id.).

       Critically, as noted above, it is defendant’s burden to “produce satisfactory evidence” that

the attorney’s claimed rates are in line with market rates for this district. Blum, 465 U.S. at 896 n.

11; see Perdue, 559 U.S. at 555; Cruz, 34 F.3d at 1160; Luciano, 109 F.3d at 115. Defendant has

not met this burden for the claimed hourly rates, particularly for the level of rates for Sasser, Kirby,

and Crabtree. Defendant has provided no evidence by way of affidavit as to the basis for their

hourly rates, nor their credentials or experience, nor the market rate in this district for attorneys of

their experience. While defendant attempts to provide description in its brief, this is merely

argument, not evidence. And, the Paul declaration provides no information about these attorneys’

credentials or hourly rates.

       This lack of evidence by way of affidavit is not fatal to defendant’s fee request, but it does

limit the types of information upon which the court can rely in determining the reasonableness of

the hourly rates of the attorneys. See Cruz, 34 F.3d at 1160; Luciano, 109 F.3d at 115. At this

point, the court must rely upon the limited information provided in the billing records themselves

and its own survey of prior cases in this district awarding attorneys’ fees. See id.



                                                   8
       Here, the billing records themselves do not provide information about the experience or

abilities of counsel. The court notes, however, that Sasser, who is a partner, bills at $556 per hour,

while Segars, who is also a partner, bills at $288 per hour. Kirby, who is an associate, billed for

two months in the middle of the litigation period at $275 per hour, which is close to the billing rate

for Segars, but for the remainder of the litigation period he billed at $220 per hour, the same as

Crabtree. These discrepancies are not explained in the billing records. Nonetheless, the court

accepts the billing records as some evidence of the range of market rates based upon what counsel

actually charged defendant for professional services.

       Next, the court considers recent prior cases in this district involving an award of attorney’s

fees, which may be summarized as follows: Grimes v. Bruson Grp., Inc., No. 5:19-CV-387-BO,

2021 WL 1700349, at *2 (E.D.N.C. Apr. 29, 2021) (“[D]efendants concede that $400 is a

reasonable hourly rate for a civil litigator of Attorney Whiteman’s experience.”); Grabarczyk v.

Stein, No. 5:19-CV-48-BO, 2021 WL 308600, at *3 (E.D.N.C. Jan. 29, 2021) (“[F]actors support

the time expended at the attorney rate of $400 per hour.”); Atl. Coast Pipeline, LLC v. 0.47 Acres,

More or Less, in Halifax Cty., N. Carolina, No. 4:18-CV-36-BO, 2020 WL 7439835, at *4

(E.D.N.C. Dec. 18, 2020) (“[A]ttorney Lolar generally charges $600 per hour for attorney work .

. . [but] the Court determines that the rate of $250 per hour for attorney time and $95 per hour

for legal assistant time . . . is reasonable); Gravelle v. Kaba Ilco Corp., No. 5:13-CV-642-FL, 2019

WL 7584527, at *3 (E.D.N.C. Aug. 8, 2019) (finding “a rate of $350.00 per hour for all hours

expended is supported by the weight of the evidence”); Norton v. High, No. 7:18-CV-45-FL, 2019

WL 3753206, at *3 (E.D.N.C. Aug. 8, 2019) (“[A] rate of $300.00 per hour for all hours expended

is supported by the weight of the evidence.”); Lorenzo v. Prime Commc'ns, L.P., No. 5:12-CV-

69-H-KS, 2018 WL 10689708, at *6 (E.D.N.C. Sept. 28, 2018) (relying upon declaration



                                                  9
SO ORDERED, this the 10th day of May, 2021.



                                 _____________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                   12
